Citation Nr: 1745502	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-33 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent prior to November 28, 2011, in excess of 20 percent from November 28, 2011, to March 6, 2016, and in excess of 40 percent thereafter, for disc protrusion at L5-S1 and osteophytes at apophyseal levels L4-L5 and L5-S1 of the lumbar spine ("lumbar spine disability").


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 2001 to July 2009.

These matters come before the Board of Veterans Appeals' (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In the December 2009 rating decision the RO denied service connection for bilateral hearing loss, but granted service connection for a lumbar spine disability, assigning a 10 percent disability rating, effective July 16, 2009.  In a May 2012 statement of the case, the RO assigned a 20 percent disability rating for the lumbar spine disability, effective November 28, 2011.

In September 2014, the Board denied an initial rating in excess of 10 percent for lumbar spine disability prior to November 28, 2011 and remanded the claims for service connection for bilateral hearing loss and for a rating in excess of 20 percent for lumbar spine disability from November 28, 2011 for further development.

The Veteran appealed the Board's September 2014 decision and in July 2015 the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR), filed by representatives for both parties, vacating portions of the decision in which the Board denied a rating in excess of 10 percent for a lumbar spine disability prior to November 28, 2011.  The Court remanded this claim, along with the matter of consideration for extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1), for further proceedings consistent with the JMR.  

In accordance with the JMR and order from the Court, in January 2016, the Board remanded the issues for further development to include new VA examinations.  

In an August 2016 rating decision the RO assigned a 40 percent disability rating for the lumbar spine disability, effective March 7, 2016.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has not been granted the maximum benefit allowed; thus, this claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to be seeking the maximum rating).

In a February 2017 supplemental statement of the case, the RO again denied service connection for bilateral hearing loss.  

Entitlement to service connection for gastroesophageal reflux disorder (GERD), allergic rhinitis, and traumatic brain injury (TBI) were originally on appeal as well.  However, in an August 2016 rating decision, the RO granted service connection for all three of those claims, representing a full grant of benefits.  Accordingly, these issues are no longer before the Board.  As such, the only remaining issues on appeal is the service connection claim for bilateral hearing loss and the increased rating claim for lumbar spine disability.  

The issue of lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral hearing loss disability for VA purposes has not been manifested at any time during the pendency of this claim.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that noise exposure during service caused his current bilateral hearing loss. 

A review of the Veteran's service treatment records does not show audiometric testing showing a bilateral hearing loss disability for VA purposes.  These records do show notations of steady noise exposure, multiple audiograms, and some threshold shifts, but they do not rise to a level to be considered a disability.  See 38 C.F.R. § 3.385.  According to the Veteran's DD Form 214, his primary specialty in service was as a motor transport operator.  


Given the in-service notations of noise exposure and the Veteran's primary specialty while in service, the Board finds that the Veteran was exposed to significant noise during service.  Thus, the main question before the Board is whether he has a current bilateral hearing loss disability that is attributable to an event, injury, or disease incurred during active duty. 

The Veteran was afforded a VA audiological examination in August 2009, during which puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
30
25
10
20
20
LEFT
25
25
20
30
25

Maryland CNC speech discrimination testing showed recognition of 100 percent in the right ear, and 100 percent in the left ear.  The examiner indicated that the Veteran had normal to mild sensorineural loss, bilaterally.  

The Veteran was afforded a VA audiological examination in December 2011, during which puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
20
15
20
20
LEFT
25
25
25
25
30

Maryland CNC speech discrimination testing showed recognition of 100 percent in the right ear, and 100 percent in the left ear.  The examiner indicated that the Veteran had normal hearing in the right ear and sensorineural loss in the left ear.  





The Veteran was afforded a VA audiological examination in November 2014, during which puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
15
20
15
10
LEFT
20
25
25
20
20

Maryland CNC speech discrimination testing showed recognition of 100 percent in the right ear, and 100 percent in the left ear.  The examiner indicated that the Veteran had sensorineural loss in the range of 6000 Hz, bilaterally.  

In March 2016, the Veteran was afforded an additional VA audiological examination, during which puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
20
20
20
20
LEFT
25
25
25
25
25

Maryland CNC speech discrimination testing showed recognition of 100 percent in the right ear, and 100 percent in the left ear.  The examiner indicated that the Veteran had sensorineural hearing loss in the frequency range of 6000 Hz, bilaterally.

Following careful review of the evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss disability. 

The Board appreciates the Veteran's contentions and statements related to his claimed bilateral hearing loss.  Even finding that the Veteran was exposed to significant noise in service, there is no evidence that he has been diagnosed with a bilateral hearing loss disability by VA standards at any point during the timeframe on appeal.  In this regard, the puretone thresholds and speech recognition results from the above-described VA examination reports show some decreased hearing acuity in each ear, but not significant enough to constitute a bilateral hearing loss disability for VA benefits purposes. 

In other words, none of the clinically valid audiological examinations during the timeframe on appeal revealed auditory thresholds of 40 decibels or greater at any of the prescribed auditory thresholds or speech recognition scores of less than 94 percent in either ear.  Likewise, no single examination shows at least three auditory thresholds of 26 decibels or greater or a threshold in any one of the frequencies of 40 decibels or greater. 

The Veteran has been afforded four VA examinations in connection with his claim.  To the extent there are any deficiencies in the accompanying medical opinions, the Board finds that these are not prejudicial to the Veteran with respect to this claim.  As there is no indication of a current disability at any time during the appeal period (July 2009 to present), the medical opinions regarding whether there is a connection between an in-service event and current disability are moot. 

With respect to the Veteran's contention that he currently has a bilateral hearing loss disability, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403   (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As a layperson, the Veteran is competent to report that he experiences difficulty hearing.  However, he is not competent to render a diagnosis of a bilateral hearing loss disability that satisfies the regulatory criteria set forth in 38 C.F.R. § 3.385.  

Absent competent and reliable evidence of a claimed bilateral hearing loss disability, the Board concludes that the claim of entitlement to service connection for a bilateral hearing loss disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

In closing, the Board recognizes the Veteran's active service and is cognizant of the multiple disabilities for which service connection is in effect.  The decision contained herein certainly does not preclude the Veteran from reapplying for service connection for bilateral hearing loss, should he find that this disability presents itself.  

ORDER

Service connection for bilateral hearing loss disability is denied.


REMAND

Although the Board regrets the additional delay, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the September 2014 remand, the Board found that the November 2014 VA examination report did not explain whether there was any functional limitation specifically related to the periods of flare-ups, as required by Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).

In the January 2016 remand, the Board found the November 2014 VA examination of the Veteran's lumbar spine disability to be inadequate, stating that it contained inconsistencies concerning whether the Veteran has intervertebral disc syndrome (IVDS).  

Per the January 2016 remand directives, the examiner was required to clearly indicate whether the Veteran had any neurological manifestations of lumbar spine disability, to address the complaints he made in the August 2009 VA examination, to note the different diagnoses for IVDS in the November 2011 VA examination report and the November 2014 VA examination report, and to indicate whether his lumbar disability had changed in severity since July 16, 2009.  

The Veteran was afforded a VA spinal examination in March 2016.  The examiner checked the box indicating that the Veteran did not have any other neurologic abnormalities, but did not address any of the symptoms the Veteran complained about in the August 2009 VA examination, and whether those could indicate a neurological disorder.  The examiner noted IVDS as a common thoracolumbar diagnosis, checked the box indicating that the Veteran did not have IVDS, but did not address the inconsistent IVDS diagnoses.  The examiner also failed to address whether there has been a change in the level of severity since July 2009.  Therefore, the Board finds it inadequate, as it did not comply with the remand directives.    

In addition, the examination was not performed during a flare-up, despite the Veteran reporting worsening of pain and daily flare-ups that last hours.  Lastly, subsequent to the Veteran's last VA examination, there has been new case law  

The Veteran was last provided a VA examination in connection with his service-connected lumbar disability in March 2016.  Subsequent to this examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA spine examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia.  As the previous VA spine examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  
For the reasons stated above, the Board finds that a new medical examination is needed to resolve the Veteran's claim for lumbar spine disability.  See Stegall, supra; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for a lumbar disability dated from March 2016 to the present.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records.

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and severity of his lumbar disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  

The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected lumbar disability.

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Additionally, the examiner should specifically indicate whether the Veteran has IVDS of the lumbar spine-at any time during the period on appeal.

Review of the entire file is required; however, attention is invited and the examiner is requested to note in his/her examination report the November 2011 VA examination report diagnosing the Veteran with IVDS of the thoracolumbar spine (VBMS, document labeled VA Examination, receipt date November 28, 2011, page 10 of 27).  

Review of the entire file is required; however, attention is invited and the examiner is requested to note in his/her report the November 2014 VA examination report indicating that the Veteran did not have a diagnosis of IVDS of the thoracolumbar spine (VBMS, document labeled C&P Exam, receipt date November 3, 2014, page 7 of 9).  

If the examiner finds that the Veteran does have IVDS, the examiner should provide specific findings as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). 

If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

Finally, based on current examination findings, and a comprehensive review of the evidence of record, the examiner should indicate whether, at any point since the July 16, 2009, effective date of the award of service connection, the Veteran's lumbar disability has changed in severity; and, if so, the approximate date(s) of any such change(s), and the level of severity of the disability at each stage.

The examiner should provide a complete rationale for any opinions provided.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


